Citation Nr: 0203171	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  97-28 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability, 
claimed as residuals of a back injury. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied a claim of entitlement to service 
connection for a low back injury.

In a July 1999 decision, the Board denied the claim on basis 
that it was not well grounded.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims 
("Court").  In light of the Veterans Claims Assistance Act 
of 2000 (VCAA of 2000), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Court vacated the Board's decision in March 2001 
and remanded the case to the Board.


FINDINGS OF FACT

1.  VA has met its duty to notify and assist the veteran.  
The veteran and his representative were notified of the 
information and evidence needed to substantiate this claim, 
and the RO has attempted to obtain all relevant evidence 
necessary for an equitable disposition of this appeal.

2.  The record contains sufficient medical evidence to make a 
decision on the claim.

3.  The evidence shows that the veteran's current back 
disorder, including any spinal arthritis, if present, was 
first shown long after service, is not of service origin, and 
is not otherwise related to active service.  


CONCLUSION OF LAW

A back disability, claimed as residuals of a back injury, was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only available service medical record is the veteran's 
February 1955 separation examination report, which reflects 
that his spine and other musculoskeletal system were normal.  
Nothing is listed on the form in terms of significant or 
interval history, or defects or diagnoses.  

In February 1955, after service, the veteran applied for VA 
hospital treatment for a hand cut, and information in the 
claims file reflects a VA diagnosis of rectal bleeding in 
1963. 

The veteran filed a claim for VA nonservice-connected pension 
benefits in 1994, noting that one of his disabilities was 
arthritis in the spine which he had had for "several 
years."  In May 1997, he claimed service connection for a 
back disorder, reporting that he injured his low back in a 
bus accident in 1953, while en route to an Army field 
exercise, and that his low back had bothered him from the 
time of his discharge from service to the present.  He asked 
that records from his chiropractor and from the Temple, 
Texas, VA Medical Center from 1992 to the present be 
obtained. 

In June 1997 the RO requested the veteran's Temple VA medical 
records from January 1992 to the present.  In 1997, the RO 
received outpatient treatment records dated from April 1993 
to April 1997.  The records show that the veteran was seen on 
numerous occasions in 1993 and 1994.  A June 1993 chest X-ray 
report, which notes that he was being worked-up for 
hypertension, indicates that there were minor degenerative 
changes in the thoracic spine.  

The veteran was hospitalized at the Temple VA Medical Center 
in late April and early May 1994 for urinary complaints.  
There were no relevant diagnoses. 

VA outpatient records from the Temple VA Medical Center show 
that in May 1995 the veteran reported that he had occasional 
low back pain.  Examination of the back was negative as was 
straight leg raising.  He indicated in October 1995 that he 
continued to have occasional low back pain.  The impressions 
included mechanical low back pain.  It was noted in February 
1996 that he had a history of low back pain and that the 
assessments included low back pain.  In August 1996, he 
complained of a pinching pain in the back, which reportedly 
had improved by September 1996.  In April 1997, he reported 
mild low back pain. 

On June 6, 1997, the RO wrote to the Temple Chiropractic 
Clinic and requested any medical records pertaining to the 
veteran.  On that same day, the RO wrote to the veteran and 
informed him that his records had been requested from the 
Temple Chiropractic Clinic and that his claim might be 
expedited if he submitted those records.  

Later in June 1997 the veteran submitted evidence in support 
of his claim for service connection.  The evidence includes 
an "Accident Report" dated May 17, 1982, in which he 
reported that on May 6, 1982, his leg gave way after he 
pulled on a water meter and its lid broke (apparently during 
the course of his work as a water meter reader).  He noted 
that he underwent an X-ray and check up by a Dr. Clark and 
was told that he had pulled a back muscle and had high blood 
pressure.  The form contains a question regarding any 
previous accidents and instructions to provide details.  This 
part of the form contains no entries. 

The veteran has also submitted a May 21, 1982, chiropractors 
report form, signed by J. Aycock, D.C., noting that he first 
saw the veteran on May 17, 1982, and that the veteran said he 
hurt his back on May 6, 1982, while pulling on a meter lid.  
The objective finding was that the veteran had lumbosacral 
strain associated with subluxation of L5-S1 and complicated 
by radiating, sciatic-type pain into the left hip.  Dr. 
Aycock stated that the reported accident was the only cause 
of the veteran's condition and that the veteran had no 
unrelated disabling condition or any physical impairment due 
to a previous accident or disease.  X-rays reportedly 
revealed no suspected fracture, dislocation or other osseous 
pathology.  Dr. Aycock noted that the veteran had been 
treated by Dr. Clark at VA, but not hospitalized.  In a June 
2, 1982, report and bill, Dr. Aycock essentially confirmed 
his prior findings.

In a June 18, 1984, "Accident Report," the veteran reported 
that he had an accident on June 5, 1984, when he jumped a 
fence, and that his present complaint was low back pain.  He 
reported that he had had a previous accident about two years 
earlier when he hurt his back at work.

A June 22, 1984, chiropractors report signed by Dr. Aycock 
notes that, according to the veteran, he hurt his back a 
couple of weeks earlier when he jumped a fence.  The 
objective finding was lumbar strain associated with 
subluxation of L5-S1.  Dr. Aycock stated that the reported 
accident was the only cause of the veteran's condition and 
that the veteran did not have an unrelated disabling 
condition or any physical impairment due to a previous 
accident or disease.  Dr. Aycock noted that he first treated 
the veteran on June 18, 1984, and had previously treated him 
in 1982 for lumbosacral strain.  X-rays taken on June 18, 
1984, reportedly revealed no suspected fracture, dislocation 
or other osseous pathology.  Dr. Aycock noted that the 
veteran had not received treatment from anyone else.  

In a September 6, 1984, initial report and bill, Dr. Aycock 
stated that the veteran had had twenty-one office visits, 
that the injury was lumbar strain associated with subluxation 
of L5-S1, and that the veteran was still under his care, but 
that no permanent injury was anticipated.  A September 27, 
1984, final report and bill, notes that the veteran was 
asymptomatic on September 18, 1984, and that no permanent 
injury was anticipated.  (It appears that Dr. Aycock 
practices at the Temple Chiropractic Clinic since both have 
the same address.)

The RO requested the veteran's service medical records on 
June 17, 1997.  By a letter dated that same day, the RO 
informed the veteran that his service medical records might 
have been destroyed in a fire.  The RO asked that he complete 
an enclosed NA Form 13055 (request for information needed to 
reconstruct medical data) to assist in obtaining any records 
and that he submit any service medical records or other 
military records showing treatment or containing other 
information about his claimed disability.

By a letter dated June 18, 1997, the RO asked the veteran to 
send any evidence showing that his claimed disability had 
been treated since his discharge from active duty.  The RO 
also asked him to submit any service medical records in his 
possession, and told him that his claim would not be denied 
simply because he did not have copies of his service medical 
records.

The RO submitted a completed NA Form 13055 to National 
Personnel Records Center (NPRC) in July 1997.  On that 
document, the veteran reported that he was treated for his 
back from 1953 to 1954 and that the organization to which he 
was assigned at the time and the name and location of 
facility where he was treated were unknown.  

In August 1997, NPRC responded to the initial June 1997 
request for service medical records, indicating that there 
were no medical records on file and that the veteran had 
fire-related service.  NPRC provided two U.S. Army Office of 
the Surgeon General (SGO) records showing that the veteran 
was hospitalized in April and May 1953 for urethritis and the 
common cold, respectively.  NPRC also indicated that the 
veteran should complete and submit an NA Form 13055.

On September 2, 1997, NPRC responded to the RO's July 1997 
submission of the completed NA Form 13055.  NPRC forwarded 
duplicate copies of the SGO reports and noted that all 
available records had been forwarded.

The RO issued a statement of the case in October 1997.  In 
the statement of the case, the RO informed the veteran of the 
evidence that had been obtained and of the efforts to obtain 
other evidence such as service medical records.  The RO also 
provided the reasons and bases for the denial of service 
connection for a low back injury.  A copy of the statement of 
the case was sent to the representative.

In his October 1997 VA Form 9, the veteran indicated that he 
was in a bus wreck in 1954, injured his back and was treated 
for it.

In a statement submitted in conjunction with an August 1999 
motion for reconsideration, the veteran wrote that he was 
sent to his base in June 1953 and that around six months 
later, he was returning from a training mission when the bus 
he was on was hit by a car.  He said that when his back 
started hurting less than a week later he went on sick call, 
and when he told the doctor that his back was hurting, the 
doctor said his back hurt too.  The veteran added that he was 
never seen or treated for his back injury during service.  
After service, his back hurt and his mother gave him pills 
for his kidneys, and after he married, his back hurt and a 
doctor told him he had high blood pressure.  He related a 
history of additional back pain and medical attention.  He 
also reported that a VA employee asked him how he hurt his 
back and he told her that he really did not know and that he 
hadn't hurt his back while working.  According to the 
veteran, if he had hurt his back on the job he would have 
asked his employer for disability.  


Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war, and certain chronic diseases, such as 
arthritis, become manifest to a degree of 10 percent within 1 
year from date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service. This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113 (West 1991); 38 C.F.R. § 3.307, 3.309 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  This rule does not mean that any manifestation in 
service will permit service connection.  To show a chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Id.

Continuity of symptomatology is required where the condition 
noted during service or in the presumptive period is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  The regulation requires continuity of symptomatology, 
not continuity of treatment.  Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issues of chronicity and continuity of 
symptomatology.  The chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997). 

In the regulations implementing the VCAA of 2000, competent 
lay evidence is defined as any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R § 3.159(a)(1)).

In the regulations implementing the VCAA of 2000, competent 
medical evidence is defined as evidence provided by a person 
who is qualified through education, training or experience to 
offer medical diagnoses, statements or opinions.  Competent 
medical evidence may also mean statements conveying sound 
medical principles found in medical treatises.  It would also 
include statements contained in authoritative writings such 
as medical and scientific articles and research reports or 
analyses.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

For example, a lay person is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage, 10 Vet. App. at 495-97.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R § 3.102); 
38 C.F.R. § 3.102 (2001) (38 U.S.C. § 5107(b) was amended by 
the VCAA of 2000, but with no substantive changes in the 
particular statute.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)).

Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA of 
2000.  The law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA of 2000 is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA of 2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA of 2000.  
See 66 Fed. Reg. at 45,630-32 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations pertaining to this claim merely implement the 
VCAA of 2000 and do not provide any rights other than those 
provided by the VCAA of 2000.  See 66 Fed. Reg. at 45,629.  

As explained below, even though the veteran's claim was 
originally denied as not well grounded, VA has made all 
reasonable efforts to assist him in the development of his 
claim and has notified him and his representative of the 
information and evidence necessary to substantiate his claim 
and of the efforts to assist him.  Thus, although the RO did 
not have the benefit of the explicit provisions of the VCAA 
or the new regulations, VA's duties have been fulfilled and 
the Board may proceed to decide the claim without prejudice 
to the veteran.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGPREC 16-92 (July 24, 1992).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001);  66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  



Through letters and the October 1997 statement of the case, 
the RO informed the veteran of the information and medical 
and lay evidence that was necessary to substantiate his 
claim, and his responsibilities for providing that 
information and evidence.  Copies of several letters and the 
October 1997 statement of the case were sent to the 
representative, and the claims file was available to the 
representative for review prior to the submission of the 
January 1999 VA Form 646 (statement of accredited 
representation in appealed case).  Therefore, the veteran and 
his representative have been notified of the information and 
evidence needed to substantiate this claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be 
codified as amended at 38 C.F.R § 3.159).

In a claim for disability compensation, VA will make 
reasonable efforts to obtain the claimant's service medical 
records, if relevant to the claim; other relevant records 
pertaining to the claimant's active military, naval or air 
service that are held or maintained by a governmental entity; 
VA medical records or records of examination or treatment at 
non-VA facilities authorized by VA; and any other relevant 
records held by any Federal department or agency.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).  
Regarding the veteran's service medical records, the RO 
attempted to obtain them, but only the separation examination 
report is available.  NPRC informed the RO that it did not 
have any other service medical records and that the veteran 
had fire-related service.  In that regard, NPRC searched for 
and found SGO reports.  Also, in his August 1999 statement, 
the veteran reported that when he went on sick call, he was 
not treated for his back injury and that he was never seen or 
treated for his back in the Army; thus, searches for sick or 
morning reports are unnecessary, even accepting his statement 
that he went to sick call a few days after the wreck.   

As for VA medical records, in his May 1997 claim the veteran 
indicated that records from the Temple, Texas, VA Medical 
Center dated from 1992 to the present were the VA records 
relevant to his claim.  The RO requested the records for that 



period and obtained records dated from April 1993 to April 
1997.  Although there is a reference in the veteran's May 17, 
1982, accident report to having had an X-ray and check up by 
a "Dr. Clark," and a notation in Dr. Aycock's May 1982 
report that the veteran had been treated by "Dr. Clark, 
V.A.," the veteran has not identified any records regarding 
such treatment as relevant to his claim.  Moreover, even 
assuming that he was seen at VA in regard to the May 1982 
injury, that injury was almost 30 years after service and the 
records from Dr. Aycock reflect the nature of the injury and 
the results of contemporaneous X-rays.  Additionally, it was 
Dr. Aycock who actually treated the veteran for his injury.   

As noted above, through letters and the October 1997 
statement of the case, the veteran and his representative 
were informed of the evidence of record and the efforts to 
obtain service medical records.  Accordingly, VA has 
fulfilled its duty to assist in obtaining relevant records 
from a Federal department or agency and has properly notified 
the veteran and his representative of the efforts to obtain 
such records.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. at 45,630-32 (to be codified as amended at 38 C.F.R § 
3.159).

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. at 45,630-32 (to be codified 
as amended at 38 C.F.R § 3.159).  In his May 1997 claim, the 
veteran identified the records of the Temple Chiropractic 
Clinic as the only private medical records that were relevant 
to his claim, and the RO wrote to the clinic for the 
veteran's records.  Although the clinic did not directly 
respond to the RO's request, the veteran subsequently 
submitted records from Dr. Aycock, a chiropractor whose 
office has the same address as the Temple Chiropractic 
Clinic.  There is no indication that there are other records 
from the Temple Chiropractic Clinic, and VA did not have to 
make any subsequent requests for records from that clinic.   

With regard to other private medical records, in his August 
1999 statement the veteran reported also having seen 
unidentified doctors for back problems, the first of whom 
told him he had high blood pressure.  He did not identify any 
doctors by name or give dates of treatment, nor did he 
indicate that any doctor had related his post-service back 
complaints and injuries to service.  The RO had advised the 
veteran in a June 1997 letter that he should submit evidence 
showing that his back disorder had been treated since active 
service and that the best types of evidence would be 
statements from doctors who treated him since discharge.  The 
veteran responded by submitting only Dr. Aycock's records.  
As he did not submit any other records or identify any other 
treatment, there is no indication that there are other 
available private medical records that should be obtained. 

In view of the above, VA has fulfilled its duty to assist in 
obtaining relevant records not in the custody of a Federal 
department or agency and has properly notified the veteran 
and his representative of the efforts to obtain such records.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. at 
45,630-32 (to be codified as amended at 38 C.F.R § 3.159).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but does: 

(A) Contain competent lay or medical evidence of a 
current diagnosed disability or persistent or 
recurrent symptoms of disability; 

(B) Establish that the veteran suffered an event, 
injury or disease in service, or has a disease or 
symptoms of a disease listed in [38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317] manifesting 
during an applicable presumptive period provided 
the claimant has the required service or triggering 
event to qualify for that presumption; and 

(C) Indicate that the claimed disability or 
symptoms may be associated with the established 
event, injury, or disease in service or with 
another service-connected disability.

66 Fed. Reg. at 45,631 (to be codified as amended at 38 C.F.R 
§ 3.159(c)(4)(i)(A)-(C)).  

The possible association between the claimed disability or 
symptoms and the established event, injury, or disease in 
service or another service-connected disability could be 
satisfied by competent evidence showing post-service 
treatment for a condition, or other possible association with 
military service.  66 Fed. Reg. at 45,631 (to be codified as 
amended at 38 C.F.R § 3.159(c)(4)(ii)).  As will be explained 
below, there is no need for an examination in this case.

Although the veteran claims that his current back disorder is 
related to an in-service injury and that he has had back pain 
since then, his service separation examination revealed his 
spine and musculoskeletal system to be normal and no 
significant history was noted.  Additionally, when he sought 
treatment from VA shortly after service, it was for unrelated 
medical conditions.   

It was not until 1994, almost 40 years after service, that 
the veteran sought VA disability benefits based on a back 
disorder; however, that claim was for nonservice-connected 
pension benefits, rather than service connection, and the 
veteran reported having had arthritis of the spine only for 
"several years."  It was not until 1997 that he mentioned 
having injured his back in a bus accident in service.  

In support of the claim for service connection, evidence 
dated in the 1980s has been received.  In a May 1982 accident 
report, the veteran did not indicate that he had had a 
previous accident although there were instructions on the 
form to report any such history.  Similarly, in the June 1984 
accident report, the only prior accident he reported was the 
one in May 1982.  

Despite contentions of continuity of symptomatology following 
the in-service accident and of treatment for back problems 
following service, the May and June 1982 statements by Dr. 
Aycock reflect that the veteran had no disabling condition 
that was not due to the recent accident and that he had no 
physical impairment due to a previous accident or disease.  
Additionally, Dr. Aycock stated that the injury sustained 
while the veteran was pulling on a meter lid was the only 
cause of his back disorder, diagnosed as lumbosacral strain 
with subluxation of L5-S1 and sciatic-like pain.   The 
veteran had another back injury in June 1984, for which he 
was treated by Dr. Aycock.  At that time, the only prior 
injury reported by the veteran in an "Accident Report" was 
the one two years earlier, and Dr. Aycock again noted that 
the veteran did not have any physical impairment due to a 
previous accident or disease.  Thus, none of this evidence 
from the 1980s shows that the veteran had any back injury or 
back disorder prior to the injuries sustained in the 1980s 
and nothing from Dr. Aycock links the veteran's back problems 
to service.  To the contrary, both the veteran and Dr. Aycock 
made it clear that the veteran did not have a physical 
impairment prior to the May 1982 accident and that the 
accidents in 1982 and 1984 were the only causes of the back 
problems diagnosed by Dr. Aycock.  It is also clear from the 
1980s evidence that the injuries were sustained in the course 
of the veteran's work as a meter reader even though the 
veteran has recently stated that he did not hurt his back on 
the job.  In any event it is clear that the veteran did 
injure his back in the1980s as documented in the 
contemporaneous medical records which are found to be more 
probative than recollections almost 20 years later.  

VA medical records reflect the veteran's report of occasional 
low back pain in May 1995 and that by October 1995 low back 
pain had been diagnosed.  These reports do not reflect a 
history of continuity of symptomatology since service nor do 
they refer to any in-service back injury.  Additionally, no 
VA medical professional has related a current back disorder 
to an in-service back injury, and according to the veteran's 
own August 1999 statement, when he was asked by a VA employee 
how he hurt his back, he said did not know.  Thus, the 
evidence in its entirety does not show a chronic back 
disorder during active service.  See 38 C.F.R. § 3.303(b) 
(2001).  

Whether any current back disability is related to the well-
documented injuries in the 1980s need not be established in 
deciding this claim.  The facts are that despite any back 
injury that the veteran may have sustained in service, his 
back/spine was normal when he was examined for discharge, 
there is no independent evidence of any post-service back 
problems until he injured his back in the 1980, at which time 
the evidence indicated that he had no prior back problems, 
and there is no competent evidence to suggest that any 
current back disorder is related to service.  

As for any arthritis, the earliest post-service X-rays of the 
lumbar spine, which were taken in May 1982, showed that there 
was no suspected fracture, dislocation or any other osseous 
pathology, and X-rays of the lumbar spine taken in 1984 
revealed similar findings.  Although a June 1993 X-ray report 
notes an incidental finding of minor degenerative changes of 
the thoracic spine, the medical evidence does not show a 
diagnosis of arthritis and, even if the X-ray finding was 
indicative of arthritis, it was decades after service.  See 
38 C.F.R. §§ 3.307, 3.309 (2001).  

Although the veteran contends that a current back disorder is 
related to his in-service back injury, his own belief, as 
stated in his August 1999 statement, is not probative as he 
is not competent to render such an opinion.  See 66 Fed. Reg. 
at 45,630 (to be codified as amended at 38 C.F.R § 3.159(a)); 
see also Espiritu, 2 Vet. App. at 494-95.

In sum, there is no competent and credible evidence of any 
post-service back disorder prior to the veteran sustaining a 
back injury in 1982, many years after service.  At that time 
he reported the recent onset of back symptoms and did not 
mention any prior history of back problems or a back injury 
while in service.  Additionally, there is no competent and 
probative evidence linking the back disorder noted medically 
in the 1980s or any current back disability to service, 
including any in-service injury.  


Thus, it must be concluded that, in light of the normal 
separation examination and the discussion above, any back 
symptoms in service were not manifestations of a chronic back 
disability and a VA examination or medical opinion is not 
necessary.  38 U.S.C.A. § 5103A(d) (West Supp. 2001); 66 Fed. 
Reg. at 45,631 (to be codified as amended at 38 C.F.R § 
3.159(c)(4)).

As the preponderance of the competent and probative evidence 
is against the claim, service connection for a back 
disability, claimed as residuals of a back injury, must be 
denied.  


ORDER

Service connection for a back disability, claimed as 
residuals of a back injury, is denied.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

